Title: From George Washington to Lieutenant General Rochambeau, 5 August 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir
						Head Quarters [Peekskill] 5th Augt 1780.
					
					I was yesterday honored with your letter of the 30th July. I applaud all the measures you have taken, which appear to me precisely such as the occasion required, and I am very happy to hear that the neighbouring States manifested so much ardor in doing what their interest, their duty and their gratitude demanded from them. It is my wish you should detain the levies as long as you think they can be useful to you.
					The Marquiss de la Fayette will have informed you by my desire, that Clinton returned with his fleet the 31st of July. He has since landed his troops on Long-Island, and I think will hardly resume the project, which he certainly entertained, of attacking you. In consequence of his return, the army is recrossing the river, and will proceed to Dobbs’ ferry about ten miles from Kings bridge, where we intend to establish a communication, that will save us a considerable land transportation, in case New-York is our eventual object. The reasons for preferring the West-side of the river to the other which at first sight will appear most natural is to meet our supplies of flour, and save the forage on this side; both of which in our circumstances are objects of importance.
					By the inclosed copy of a letter to the Chevalier de la Luzerne you will see the opinion I have ventured to give respecting the second division, concerning which I impatiently wait to receive your sentiments, and those of the Chevalier de Ternay, with a plan for a junction of the fleets as suggested in my letter of the [].
					No other changes have taken place in the situation of the enemy at New-York. I am with the truest esteem Sir, Your most obt & hble servt
					
						Go: Washington
					
					
						P.S. The minister agreeable to the application to him has sent out fast sailing cruizers from all the parts of the coast where it is probable they may fall in with the second division.
					
				